Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
30, 2020.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00051-CV

               SAN JACINTO RIVER AUTHORITY, Appellant
                                         V.

    KYLE BAUER, MONICA BAUER, CHRIS GAMBLE, THEODORE
     MARULES, STEVIE MARULES, SIEVE MURAWSKI, JANET
           MURAWSKI, ROBERT TANNEHILL, ALBERT
          VASQUEZ, AND JUANITA VASQUEZ, Appellees

                     On Appeal from the 151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-68069

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed January 22, 2018. On January 24,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                              PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.